 
 
IB 
Union Calendar No. 270
112th CONGRESS 2d Session 
H. R. 3527
[Report No. 112–391] 
IN THE HOUSE OF REPRESENTATIVES 
 
November 30, 2011 
Mr. Hultgren (for himself, Mr. Boren, Mrs. Biggert, Mr. Dold, Mr. Johnson of Illinois, Mr. Lance, Mr. Kinzinger of Illinois, Mr. Manzullo, and Mr. Schock) introduced the following bill; which was referred to the Committee on Agriculture 
 

February 8, 2012
Additional sponsors: Mr. Barrow, Mr. King of New York, Mr. Matheson, and Mr. Ross of Arkansas


February 8, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic




A BILL 
To amend the Commodity Exchange Act to clarify the definition of swap dealer. 
 
 
1.Short titleThis Act may be cited as the Protecting Main Street End-Users From Excessive Regulation. 
2.Clarification of the definition of swap dealerSection 1a(49) of the Commodity Exchange Act (7 U.S.C. 1a(49)) is amended to read as follows: 
 
(49)Swap dealer 
(A)In generalThe term swap dealer means any person who is engaged in the business of entering into swaps, and— 
(i)holds itself out as a dealer in swaps; 
(ii)makes a market in swaps; or 
(iii)engages in any activity causing the person to be commonly known as a dealer or market maker in swaps, provided however, in no event shall an insured depository institution be considered to be a swap dealer to the extent it offers to enter into a swap with a customer in connection with originating a loan to the customer.
(B)InclusionA person may be designated as a swap dealer for a single type or single class or category of swap or activities and considered not to be a swap dealer for other types, classes, or categories of swaps or activities. 
(C)ExceptionIn determining whether a person is a swap dealer within the meaning of subparagraph (A), no consideration shall be given to any transaction entered into for the person’s own account for the purpose of— 
(i)hedging or mitigating commercial risk; or 
(ii)achieving the person’s own trading or investment objectives. 
(D)De minimis exceptionThe Commission shall exempt from designation as a swap dealer an entity that enters into swap dealing transactions with or on behalf of the person’s customers if the aggregate gross notional amount of the outstanding swap dealing transactions entered into over the course of the preceding calendar year does not exceed $3,000,000,000 (or such greater amount as the Commission may establish as market conditions warrant), multiplied by the sum of 1 and the percentage (if any) by which the Consumer Price Index for all Urban Customers published by the Bureau of Labor Statistics of the Department of Labor changed for the 12-month period ending the preceding April 30. . 


1.Short titleThis Act may be cited as the Protecting Main Street End-Users From Excessive Regulation.
2.Clarification of the definition of swap dealerSection 1a(49) of the Commodity Exchange Act (7 U.S.C. 1a(49)) is amended to read as follows:

(49)Swap dealer
(A)In generalThe term swap dealer means any person who—
(i)holds itself out as a dealer in swaps;
(ii)makes a market in swaps;
(iii)regularly enters into swaps with counterparties as an ordinary course of business for its own account; or
(iv)engages in any activity causing the person to be commonly known as a dealer or market maker in swaps,provided however, in no event shall an insured depository institution be considered to be a swap dealer to the extent it offers to enter into a swap with a customer in connection with originating a loan to the customer.
(B)InclusionA person may be designated as a swap dealer for a single type or single class or category of swap or activities and considered not to be a swap dealer for other types, classes, or categories of swaps or activities.
(C)Exceptions
(i)The term swap dealer does not include a person that enters into swaps for such person’s own account, either individually or in a fiduciary capacity, but not as part of regular business activities as described in subparagraph (A).
(ii)In determining whether a person is a swap dealer within the meaning of subparagraph (A), any transaction entered into for a person’s own account for the purpose of hedging or mitigating commercial risk shall not be considered as part of that determination.
(iii)The Commission shall by rule adopt standards distinguishing the activities described in subparagraph (A) and entering into swaps for a person’s own account for the purpose of achieving one’s own trading objectives as determined by the Commission.
(D)De minimis exceptionThe Commission shall exempt from designation as a swap dealer an entity that enters into swap dealing transactions with or on behalf of the person’s customers if the aggregate gross notional amount of the outstanding swap dealing transactions entered into over the course of the preceding calendar year does not exceed $3,000,000,000 (or such greater amount as the Commission may establish as market conditions warrant), multiplied by the sum of 1 and the percentage (if any) by which the Consumer Price Index for all Urban Customers published by the Bureau of Labor Statistics of the Department of Labor changed for the 12-month period ending the preceding April 30..
3.ImplementationThe amendments made by this Act shall be implemented—
(1)without regard to—
(A)chapter 35 of title 44, United States Code; and
(B)the notice and comment provisions of section 553 of title 5, United States Code; and
(2)through the promulgation of an interim final rule.
 

February 8, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
